 1
 2
 3
 4
 5
 6
 7
                              UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10
     TARTANJULIA NORTH,                                   Case No.: 2:19-cv-00789-GMN-VCF
11
           Plaintiff(s),                                                  Order
12
     v.
13
     UNIVERSITY MEDICAL CENTER OF
14   SOUTHERN NEVADA,
15         Defendant(s).
16        In light of the stipulation of dismissal, Docket No. 19, the early neutral evaluation set for
17 tomorrow is hereby VACATED.
18        IT IS SO ORDERED.
19        Dated: September 25, 2019
20                                                              ______________________________
                                                                Nancy J. Koppe
21                                                              United States Magistrate Judge
22
23
24
25
26
27
28

                                                    1
